                   Case 2:20-cv-00887-RAJ Document 31 Filed 06/11/20 Page 1 of 5




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                             DECLARATION OF AUBREANNA INDA
     KYASHNA-TOCHA, ALEXANDER                            IN SUPPORT OF MOTION FOR
11   WOLDEAB, NATHALIE GRAHAM,                           TEMPORARY RESTRAINING ORDER
     AND ALEXANDRA CHEN,
12
                              Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                              Defendant.
16

17
              I, Aubreanna Inda, declare and state as follows:
18
              1.       The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.       I am a twenty-six-year-old student currently working towards my degree in
21
     Criminal Justice. I plan to attend University of Washington School of Law as the next step
22
     toward my goal of becoming an attorney. I have lived in Seattle for almost two years.
23
              3.       I remember trusting police as a child. I remember getting stickers from them and
24
     being taught that they would protect me if I needed help. Unfortunately, I have personally
25

26

      INDA DECL. ISO TRO (No. 2:20-cv-00887-                                      Perkins Coie LLP
      RAJ) –1                                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148516554.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 31 Filed 06/11/20 Page 2 of 5




 1   witnessed law enforcement abuse of people with mental illness, and other incidents that have led
 2   me to the belief that police brutality is real, and that it must be stopped.
 3            4.       I attended protests nearly every day between May 31 and June 7.
 4            5.       On May 30th or 31st I attended a protest that took place at, among other locations,
 5   Westlake Park in downtown Seattle. National Guard soldiers began advancing toward me and
 6   other protestors. There was mace or gas discharged into the air. It was so loud I just put my
 7   hands over my ears. As I turned away, a National Guard soldier hit me in my back with a baton
 8   with so much force that I nearly fell to the ground. I could feel the Guard soldiers pushing me
 9   from behind. I was afraid that I would be trampled. I was assisted by an EMT and another
10   protestor, who helped me to the side of the crowd and to safety.
11            6.       Also on that same day, at a different time, I was maced in the face by another law
12   enforcement officer when I was with other protestors near Pike Place Market. There was no
13   warning given and it was painful and disorienting.
14            7.       Even though these experiences showed me that I could not rely on the protection
15   of the police, I continued to attend protests, as I felt urgency and necessity to address the issues,
16   and prevent further police brutality. I have often been at the front of the crowd, because I wanted
17   to show the police that we were peaceful and that we meant no harm. I have tried to speak calmly
18   to the police, to keep my voice level, and to make sure they knew that they did not need to feel
19   threatened by us. In my class on Multiculturalism, I have learned techniques for how to engage
20   in dialogue with someone in a non-threatening way, so that they feel comfortable. I tried to use
21   those skills when I spoke with the police.
22            8.       I participated in a protest at Seattle’s Capitol Hill near 11th Avenue and Pine
23   Street on Sunday, June 7. I arrived on Capitol Hill around 7 p.m. with several friends. We set up
24   a very small grill and cooked hot dogs and hamburgers, which we passed out to protestors, along
25   with chips and water. We were careful to observe personal protection protocols and wore masks
26   and gloves. We stayed off to the side of the crowd, out of the way.

      INDA DECL. ISO TRO (No. 2:20-cv-00887-                                        Perkins Coie LLP
      RAJ) –2                                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148516554.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 31 Filed 06/11/20 Page 3 of 5




 1            9.       Around 10:30 p.m., I could feel the tension rising between police and protesters. I
 2   could hear people yelling. I decided to walk to the front line to see if I could help diffuse the
 3   situation. At one point, they apparently mistook me for an activist ‘leader’ of the protests, so I
 4   attempted to speak with them. I tried to reassure them that we were unarmed, and that we were
 5   not a threat to them. I asked them why they felt threatened, and who they were fighting for, and
 6   they responded: Seattle government, and not for you. I was trying to show them that we were
 7   peaceful.
 8            10.      Some time later, I heard people yelling, including the police. The police used a
 9   megaphone, and I remember them saying something like “We don’t want to have to use our
10   weapons on you.” I was telling people not to appear violent, and trying to get them to mov e out
11   of the way. Along with several other protesters, I was at the front, acting as a buffer between the
12   police and the rest of the protesters. People behind us began opening umbrellas to protect against
13   chemicals. The police were repeating that they would get out their weapons. One of my friends
14   was next to me, and he was standing with his hands in the air, holding flowers. Another friend
15   was kneeling. I began to kneel, and I put my hands in the air. At that moment, I was shot square
16   in the chest with a flash grenade and another flash grenade went off at my feet.
17            11.      I got the wind knocked out of me completely. I couldn’t hear anything. My ears
18   were ringing. I was hyperventilating, then I lost consciousness. I can remember smoke, and what
19   seemed like fire.
20            12.      Protesters quickly closed in around me and helped lift me off the ground and
21   away from the frontline. No police officer attempted to provide assistance. I have since learned
22   that police were talking about me over the police radio band, and were heard refusing to provide
23   aid or respond to any calls for aid from protestors.
24            13.      I did not have a pulse. I understand that volunteer medics rushed to my assistance
25   and started chest compressions to bring me back to life. I opened my eyes briefly but quickly
26   closed them because they felt like they were on fire from the pepper spray.

      INDA DECL. ISO TRO (No. 2:20-cv-00887-                                      Perkins Coie LLP
      RAJ) –3                                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148516554.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 31 Filed 06/11/20 Page 4 of 5




 1            14.      A medic called 911. It did not appear that an ambulance would get through the
 2   police line to assist me. Finally, my friend and several medics who had brought me to safety
 3   away from the crowd, and who had performed CPR even as I ‘flatlined,’ got me in a car and
 4   drove me to Virginia Mason hospital. They continued to perform CPR in the car, and medical
 5   staff continued to perform CPR on me at the hospital. I know this from talking to my friend and
 6   one of the medics.
 7            15.      The next morning, I woke up in the hospital with a tube down my throat. A doctor
 8   walked into my hospital room and asked me for my name. He told me that I went into cardiac
 9   arrest on the street and that if the volunteer medics had not provided on-site chest compressions,
10   I might have died. I also went into cardiac arrest at the hospital two additional times, for a total
11   of three times that night. In other words, I ‘died’ three times that night. The doctor told me that
12   cardiac arrest can happen to anyone, no matter how young, when they suffer such an impact to
13   the chest.
14            16.      I was discharged from the hospital on Monday. Doctors advised me to stay an
15   extra day for monitoring. For days following my discharge, my throat was very sore, and I tired
16   easily. I couldn’t walk or stand for a long period of time without difficulty breathing. I felt like
17   someone was standing on my chest. I have had vertigo and noises sound louder than usual. My
18   chest still feels strange and hollow, and even wearing a seatbelt is uncomfortable. I wake up
19   every morning with serious throat pain, possibly from being intubated because I wasn’t breathing
20   on my own.
21            17.      I continue to experience trauma from that night. When I close my eyes, I see the
22   police shields in my face.
23            18.      I am committed to ending police brutality. I do not want my story to detract from
24   the message and the aims of the protests. I want people to listen to Black voices and understand
25   that police brutality is systemic, and that it must be stopped. This story is not about me, it is
26

      INDA DECL. ISO TRO (No. 2:20-cv-00887-                                      Perkins Coie LLP
      RAJ) –4                                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148516554.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 31 Filed 06/11/20 Page 5 of 5




 1   about continued police oppression and the lives that have been lost. I hope that people continue
 2   to speak out and stand up for justice.
 3
              Executed this 11th day of June 2020 at Seattle, Washington.
 4
              I declare under penalty of perjury under the laws of the United States and the State of
 5
     Washington that the foregoing is true and correct.
 6

 7
                                                                       By:________________________
 8
                                                                                   AUBREANNA INDA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      INDA DECL. ISO TRO (No. 2:20-cv-00887-                                     Perkins Coie LLP
      RAJ) –5                                                              1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     148516554.1                                                                Fax: 206.359.9000
